                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

   Central National Gottesman Inc.,                  JUDGMENT IN CASE

             Plaintiff(s),                            3:18-cv-00640-DSC

                 vs.

         Lambros C. Nakos
      Nakos Paper Products, Inc.
         Christos L. Nakos,

            Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 11, 2021 Order.

                                               August 11, 2021




        Case 3:18-cv-00640-DSC Document 62 Filed 08/11/21 Page 1 of 1
